Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Terrence Cross appeals the district court’s orders denying his motions made under Fed.R.Civ.P. 60(b)(6) seeking a ruling on the court’s subject matter jurisdiction over his criminal case. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. United States v. Cross, No. 2:03-cr-00010-RBS-1 (E.D. Va. filed June 2 & entered June 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.